Case: 18-14075   Date Filed: 03/18/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14075
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:18-cr-00056-PGB-TBS-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


THOMAS DEAN PERON, JR.,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 18, 2019)

Before MARCUS, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-14075     Date Filed: 03/18/2019   Page: 2 of 2


      Adeel Bashir, appointed counsel for Thomas Dean Peron in this direct

criminal appeal, has filed a motion to withdraw on appeal, supported by a brief

prepared under Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Peron’s conviction and sentence are AFFIRMED.




                                          2